CONCURRING OPINION BY
Judge COHN JUBELIRER.
I agree that the majority, like the trial court, has faithfully applied the principles set forth in In re: Opening a Private Road (O’Reilly), 607 Pa. 280, 5 A.3d 246 (2010) (O’Reilly II). I write separately, however, because I believe that our Supreme Court’s decision in O’Reilly II establishes a framework for balancing the competing constitutional interests of the property owner seeking a private road with the neighboring property owner whose land is being taken to provide the neighbor’s private road, in addition to the public interest. While I appreciate the serious concerns expressed in the other concurring opinions in this case, they may undervalue the rights of neighboring property owners whose land, pursuant to what is commonly known as the Private Road Act,1 is being permanently taken for the private benefit of another.
As our Supreme Court explained in O’Reilly II, actions pursuant to the Private Road Act are “takings” because the imposition of a private road is “a physical invasion and permanent occupation of private property.” O’Reilly II, 5 A.3d at 257. Because both the Constitutions of the United States and the Commonwealth protect private property rights, there is a requirement that private property can only be taken to serve a public purpose. Requiring that the public must be the “primary and paramount beneficiary of the taking” and that indirect benefits to the public are insufficient to establish a sufficient public purpose to take private property, even under the Private Road Act, is an important Constitutional limitation on a private citizen’s ability to take neighboring property. Id. at 258. Relying on indirect public benefits, such as a property’s ability to be used, occupied or taxed at its true *700value, to support the grant of a private road in favor of a private landowner may not adequately protect against the harm the creation of that private road may cause to the neighboring property owner.
Application of the Private Road Act requires a very complex balancing of competing policies and constitutional interests. The concurring opinions question whether, subsequent to O’Reilly II, there is an inability to use the Private Road Act to gain access to landlocked parcels which constitutes a further taking of those parcels without compensation and renders those parcels worthless. In Re: Opening a Private Road (O’Reilly), 100 A.3d 689, 698-99, 2014 WL 4214908 at *4-5 (Pa.Cmwlth. 2014) (Leadbetter, J., concurring), (O’Reilly IV); O’Reilly IV, 100 A.3d at 701 (Brobson, J., concurring). At the same time there is also a recognition that the “purchasers of such land paid a price which represented its value depreciated by the financial burden of its lack of access at the time of the sale” and that the owners of the properties that became landlocked “were surely compensated for the reduction in value of their property.” O’Reilly IV, 100 A.3d at 699 (Leadbetter, J., concurring). Thus, both the original landowner and the subsequent purchaser of the property who now want a private road have been compensated for a lack of access to the landlocked parcels, either directly from the Commonwealth when the landlocked condition was created or in the form of a reduced purchase price. There is no easy way to resolve these disputes. However, I believe the principles articulated by the Supreme Court in O’Reilly II, which focus on “whether the public is fairly regarded as the primary and paramount beneficiary,” O’Reilly II, 5 A.3d at 258, provide a measure of necessary constitutional protection before there can be a permanent taking of the land of one property owner to provide a private benefit to a second property owner who either was already compensated for the loss of access at the time it occurred or purchased the property subsequently at a depreciated price.

. Act of June 13, 1836, P.L. 551, as amended, 36 P.S.§§ 2731-2891.